UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2262


In Re:   DERRICK ALEXANDER ADAMS,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:01-cr-00175-RLV-1)


Submitted:   March 15, 2011                  Decided:   April 1, 2011


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Derrick Alexander Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick    Alexander    Adams   petitions   for     a    writ     of

mandamus, alleging the district court has unduly delayed acting

on his “Motion to Clarify and/or for Amend Mistake in Judgment.”

He seeks an order from this court directing the district court

to act.      Our review of the district court’s docket reveals that

the district court dismissed the motion on February 2, 2011.

Accordingly, we deny the mandamus petition as moot.                   We grant

leave   to    proceed   in   forma   pauperis   and   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          PETITION DENIED




                                      2